         Case 1:21-cr-00068-TNM Document 25 Filed 03/10/21 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                           )
UNITED STATES OF AMERICA                   )
                                           )
v.                                         ) Criminal Case No: 1:21-CR-00068
                                           )
JENNY LOUISE CUDD, ET. AL.,                )
                                           )
                       Defendants.         )
__________________________________________)


                       JENNY CUDD’S MOTION FOR DISCOVERY


       Jenny Cudd, by counsel, pursuant to Rule 16.1 of the Federal Rules of Criminal

Procedure and Local Rule 16.1, hereby avers that defense counsel has consulted with the

attorney for the Government and has attempt to obtain voluntary Discovery of all materials and

information to which the defense may be entitled. More than fourteen days have passed since the

arraignment, which took place on February 16, 2021, as is required by Rule 16.1 for the filing of

this motion.

       The Government has not complied and has not produced sufficient Discovery or provided

the defense with a timeframe to expect Discovery. Instead, the Government attempted to

convince the defense to sign an unopposed motion for an alarmingly prejudicial and over-broad

protective order for the majority of Discovery in this case. Defense counsel refused.

       In response, counsel for the Government advised they are working on producing

Discovery but did not produce any new discovery. Counsel for the Government then refused to

admit whether or not the Government had search and seizure warrants for Ms. Cudd’s two



                                              PAGE 1 / 2
          Case 1:21-cr-00068-TNM Document 25 Filed 03/10/21 Page 2 of 2




phones, alarming defense counsel to question the lawfulness of the Government’s actions in this

case and the Government’s active attempts to conceal, what should be, readily discoverable

information.

       Defendant hereby incorporates the points and authorities presented in the corresponding

Memorandum in Support of Jenny Cudd’s Motion to Compel Discovery.

       For these reasons, the defendant seeks the entry of an Order scheduling discovery without

further undue delay.


                                              Respectfully submitted,

                                              By Counsel:

                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Jenny L. Cudd
                                              MEDVIN LAW PLC
                                              916 Prince Street
                                              Alexandria, Virginia 22314
                                              Tel: 888.886.4127
                                              Email: contact@medvinlaw.com


                        CERTIFICATE OF SERVICE FOR CM/ECF

        I hereby certify that on March 10, 2021, I will electronically file the foregoing with the
Clerk of the Court for the United States District Court for the District of Columbia by using the
CM/ECF system. I certify that all participants in the case are registered CM/ECF users and that
service will be accomplished by the CM/ECF system.

                                              /s/

                                              Marina Medvin, Esq.
                                              Counsel for Defendant Jenny L. Cudd




                                               PAGE 2 / 2
